DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “wherein the upper portion of the third section of the second fin is continuous with the upper portion of the first section of the first fin;” in combination with the other elements of the claim. 
 	Regarding independent claim 15: the prior art didn’t suggest or teach the claimed invention with “wherein the upper portion of the first section of the second fin is
continuous with the upper portion of the first fin;” in combination with the other elements of the claim.
	Regarding independent claim 18: the prior art didn’t suggest or teach the claimed invention with “wherein the upper portion of the third section of the second fin is
continuous with the upper portion of the first section of the first fin;” in combination with the other elements of the claim.
Dependent claims 2-14, 16-17 and 19-20 are allowed by virtue of their dependency. 
The closest prior art Tsai (US 2013/0037886 A1), Sell (US 2013/0313610 A1), Cheng (US 2014/0117462 A1) and OH (US 2013/0244392 A1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815